DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ippoushi et al. (U.S. Patent Publication No. 2009/0071631, “Ippoushi”).

Regarding Claim 1, Ippoushi discloses an evaporator (fig 10) comprising: 
a container (4); 
a first supplying unit (8, 9) configured to supply a liquid phase refrigerant to an inside of the container (¶0058); 
a second supplying unit (8, 9) configured to supply the liquid phase refrigerant along a surface of the container (¶0058); 

a storage part (4a) configured to be disposed on the inside, stores the liquid phase refrigerant absorbing the heat in the heat absorbing unit, and stores the liquid phase refrigerant obtained by cooling and condensing a gaseous phase refrigerant evaporated by heat absorption in the heat absorbing unit by using the liquid phase refrigerant supplied along the surface by the second supplying unit (fig 10); and 
a discharging unit (5, 6) configured to discharge the liquid phase refrigerant stored in the storage part. 

Regarding Claim 2, Ippoushi further discloses wherein a liquid phase refrigerant outlet (8) of the first supplying unit (8, 9) is located in a vicinity of the heat absorbing unit (7, fig 10).

Regarding Claim 3, Ippoushi further discloses wherein a liquid phase refrigerant inlet (5) of the discharging unit (5, 6) is located below a liquid surface of the liquid phase refrigerant stored in the storage part (fig 10). 

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen (U.S. Patent No. 5,351,488).


Regarding Claim 10, Sorensen discloses a cooling system comprising: 

a radiator (17) configured to radiate the heat of the liquid phase refrigerant discharged from the evaporator (col 3, 15-21); and 
a pump (16) configured to supply, to the evaporator, the liquid phase refrigerant cooled by being subjected to heat radiation by the radiator (via controlling the pressure in the system, col 2, 55-58) wherein 
the evaporator including 
a container (1, 2),
 a first supplying unit (14) that supplies the liquid phase refrigerant to an inside of the container, 
a second supplying unit (10) that supplies the liquid phase refrigerant along a surface of the container (surface of 3), 
a heat absorbing unit (6, col 3, line 35) that is disposed on the inside, and in which the liquid phase refrigerant supplied to the inside by the first supplying unit absorbs heat supplied from an outside of the container (at 8), 
a storage part (3) that is disposed on the inside, stores the liquid phase refrigerant absorbing the heat in the heat absorbing unit, and stores the liquid phase refrigerant obtained by cooling and condensing a gaseous phase refrigerant evaporated by heat absorption in the heat absorbing unit by using the liquid phase refrigerant supplied along the surface by the second supplying unit (as the refrigerant circulates, Fig 1), and
a discharging unit (22) that discharges the liquid phase refrigerant stored in the storage part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763